Citation Nr: 0011894	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  91-10 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right wrist fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957.

In December 1958, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina denied a 
claim of service connection for residuals of an old fracture 
of the right wrist.  The veteran was notified of that 
decision in a letter dated in December 1958, but he did not 
appeal.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1990 RO rating decision that 
determined that new and material evidence had not been 
submitted to reopen the claim. 

The veteran requested and was afforded two hearings before an 
RO hearing officer.

In an April 21, 2000, written presentation, the veteran's 
representative requested that the "November 1958" [sic] RO 
rating be reviewed for clear and unmistakable error.  Because 
this issue has not yet been developed for appellate 
consideration, it is referred to the RO for appropriated 
action.  


FINDINGS OF FACT

1.  In December 1958, the RO determined that an old right 
wrist fracture preexisted active service and that any 
residuals of a right wrist fracture had not been incurred in 
or aggravated by active service.  

2.  The veteran received notice of the December 1958 decision 
but failed to file a timely appeal. 

3.  Evidence submitted since the December 1958 rating 
decision is either cumulative or does not tend to demonstrate 
that any current residuals of a right wrist fracture were 
incurred in or aggravated by active service, and is therefore 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted since the December 1958 RO 
rating decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by an RO rating decision, an 
appeal to the Board is initiated by filing a Notice of 
Disagreement within one year from the date of mailing of the 
notice of that decision.  38 U.S.C.A. § 7105(a), (b) (West 
1991).  If a Notice of Disagreement is filed within the one-
year period, the RO shall issue a Statement of the Case.  
38 U.S.C.A. § 7105(d).  The veteran is provided a period of 
60 days (or the remainder of the one-year period from the 
date of mailing of the notice of the decision) to file a 
formal appeal, i.e., a VA Form 9, "Appeal To Board Of 
Veterans Appeals."  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a timely filed formal appeal, 
the RO's decision becomes final, and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided (see below).  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160, 20.1103. 

If "new and material evidence" is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  "New and material evidence" means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court) summarized the 
analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  The Court 
stated that VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If found to be "new," then VA must determine whether the 
newly submitted evidence is "material" or relevant to and 
probative of the issue at hand.  

In Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Court 
further elaborated on when VA may reopen a case based on 
submission of "new and material" evidence.  The Court held 
that in order to reopen a claim, the new evidence, when 
viewed in the context of both new and old evidence, must 
create a reasonable possibility that the outcome of the case 
would be changed.  However, in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) expressly rejected that 
standard.  The Federal Circuit held that there is no 
requirement that the new evidence must create a reasonable 
possibility of a change in the outcome of the case.  It 
follows then that if the veteran submits evidence that is 
determined to be new and material, the case must be reopened.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In December 1958, the RO denied a claim for service 
connection for residuals of an old right wrist fracture.  The 
veteran was notified of the decision and of his appellate 
rights but failed to file a timely appeal.  

The evidence of record at the time of the December 1958 RO 
decision included the veteran's DD-214 and his service 
medical records (SMRs).  A July 1954 pre-induction 
examination report reflects that he was physically sound with 
no relevant abnormalities.  The veteran's DD-214 reflects 
that he entered active duty on December 6th, 1955.  His SMRs 
further reveal that he was reexamined on December 7th, 1955, 
and found to be qualified for induction.  On January 4, 1956, 
the right wrist was X-rayed at Naval Training Center, 
Bainbridge.  The X-rays showed "an old complete transverse 
fracture of the right carpal navicular with separation of the 
fragments and non-union."  An August 1956 treatment note 
indicates that the veteran complained of right wrist pain.  
According to the report, he indicated that he had "crushed" 
the right wrist two years earlier.  The report indicates that 
the veteran received diathermy twice and that some additional 
treatment, possibly an Ace bandage, was given (the 
handwritten annotation is not legible).

The veteran's SMRs further reflect that he was seen at 
Pensacola Naval Hospital in July 1957 with complaint of 
severe pain in the right wrist for the past year.  The 
examiner noted that the veteran had suffered "complete 
transverse fracture of the right carpal navicular three years 
ago" and further noted that the veteran had undergone various 
types of physiotherapy with little or no response.  The 
provisional diagnosis was old fracture right carpal 
navicular, non-union, painful.  An orthopedic consultation 
followed.  The consultation report reflects that the veteran 
had a history of an EPTE (existed prior to entry) fracture(s) 
of the right carpal scaphoid and pain and tenderness since 
that time.  The examiner noted that X-rays showed an old 
scaphoid fracture.  The report notes that the veteran elected 
not to undergo surgery to correct a defect.  Another July 
1957 treatment report notes that 30 minutes of diathermy was 
given for the right wrist.  

An August 1957 separation examination report is negative for 
any relevant condition.

Also of record in December 1958, were the veteran's original 
service connection application that he submitted in November 
1958 and the results of a VA examination conducted in 
December 1958.  The VA examination report notes that the 
veteran reported that he injured his right wrist in February 
1956 and was treated at Bainbridge and later in Florida.  He 
reportedly had constant right wrist pain.  He described an 
event that occurred in "about February 1956" when he slipped 
and fell and injured his right wrist.  He reported that he 
went to the infirmary after a week of pain and that an X-ray 
was taken.  He reported that he received no treatment and 
never saw the X-ray report.  He recalled that the pain 
continued and that he received additional treatment a year 
later in Florida.  He said that while in Florida, he was 
first told that X-rays showed a fracture of the right wrist.  
He reported continued wrist pain after discharge from the 
Navy, which precluded working.  The examiner found pain and 
tenderness in the right wrist area with limitation of motion 
and weak handgrip.  X-rays showed residuals of complete 
transverse irregular fracture through the scaphoid bone with 
poor union in excellent position with no other evidence of 
pathology.  The metacarpals showed no evidence of fracture, 
either recent or old.  

In December 1958, the RO denied the claim on the basis that 
the wrist fracture preexisted active service and had not been 
aggravated during active service.  The additional evidence 
submitted since the December 1958 RO decision consists of the 
veteran's application to reopen the claim, post-service 
private and VA clinical records, testimony of the veteran, 
and lay witness statements.

In reviewing the medical evidence associated with the claims 
file since the prior adverse RO decision, the Board finds 
some of it to be duplicative or cumulative, i.e., it was of 
record in December 1958.  In this category, are the duplicate 
SMRs submitted in October 1999.  This is not new evidence.

The veteran also submitted post-service VA clinical records.  
These include an X-ray report dated in August 1991 reflecting 
a diagnosis of traumatic arthritis of the right wrist and 
other VA treatment reports that reflect advancing pathology.  
This evidence is merely cumulative of earlier considered 
evidence because even at the time of the prior adverse 
decision, residuals of a right wrist fracture had been 
identified.  In other words, the evidence shows that the 
right wrist disorder has increased in severity, but it does 
not tend to show that any residuals were either incurred in 
or aggravated by active service.  Therefore, this evidence is 
either cumulative of the evidence of record in December 1958 
or not material to the issue.  

Likewise, the private medical reports, which date from the 
1970's to the 1990s, note ongoing treatment for the right 
wrist.  Arthritis is evidenced as early and 1973.  As this 
evidence indicates continued treatment for current wrist 
conditions, rather than etiology of the right wrist disorder, 
it is not material evidence. A January 1977 report from Dr. 
Bozard indicates that the veteran sustained a fracture of the 
right wrist in the Navy in 1955.  The Board considers this 
evidence to be cumulative of evidence already considered 
because the December 1958 adverse RO decision also 
considered, and rejected, a VA examination report with 
similar findings.  In that earlier report, a VA examiner 
noted the veteran's recited history of an in-service wrist 
injury; however, the RO then based their denial on medical 
evidence that clearly showed that the wrist fracture 
preexisted active service and had not been aggravated during 
active service.  Therefore, an additional medical opinion 
that merely recites the veteran's claimed history, which has 
already been rejected by VA, cannot be considered new 
evidence.  

The lay witness reports are new in that they were not of 
record and are not cumulative of earlier evidence; however, 
they are not material in that they do not indicate that the 
right wrist fracture residuals either occurred in or were 
aggravated by active service.  

The veteran's claims and testimony are cumulative of earlier 
claims and statements.  In April 1991, he testified that he 
injured his right wrist in the first few days of training.  
He testified that a day or two later he went to the infirmary 
with pain, for which they treated with the whirlpool every 
day.  This resembles the history that he told his December 
1958 VA examiner.  As such, it is not new evidence; it is 
merely cumulative of earlier submitted evidence.  Likewise, 
in September 1999, the veteran testified that he did not have 
a preexisting right wrist condition.  This also is merely 
cumulative of earlier considered allegations.  Although he 
maintains that the right wrist was fractured during active 
service and not before, the earlier decision also considered 
such allegations and rejected them.  Therefore, these 
allegations are not new evidence.  Moreover, neither the 
veteran nor other laypersons have medical competence to offer 
an opinion on the etiology of a medical condition.  
Therefore, allegations in this regard cannot constitute 
material evidence to reopen the claim.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1992). 

The additional evidence received since December 1958 adds no 
significant information regarding the matter at issue, i.e., 
whether there is a relationship between a current right wrist 
disorder and active service.  Furthermore, there is no 
indication that there is additional evidence that, if 
obtained, would reopen the claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed Cir 1997).  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, that 
decision remains final and the claim of service connection 
for residuals of a right wrist fracture is not reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a right wrist fracture is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

